Exhibit 10.1

SIXTH AMENDMENT TO MASTER REPURCHASE AGREEMENT

THIS SIXTH AMENDMENT TO MASTER REPURCHASE AGREEMENT (this “Amendment”), dated as
of September 21, 2012, is made and entered into between and among HomeAmerican
Mortgage Corporation, a Colorado corporation (the “Seller”), and U.S. Bank
National Association, as administrative agent and representative of itself as a
Buyer and the other Buyers (in such capacity, the “Agent”) and as a Buyer (in
such capacity, “U.S. Bank”).

RECITALS:

A. The Seller, U.S. Bank, and the Agent are parties to a Master Repurchase
Agreement dated as of November 12, 2008, as amended by a First Amendment to
Master Repurchase Agreement dated as of October 29, 2009, a Second Amendment to
Master Repurchase Agreement dated as of October 21, 2010, a Third Amendment to
Master Repurchase Agreement dated as of September 14, 2011, a Fourth Amendment
to Master Repurchase Agreement dated as of September 29, 2011, and a Fifth
Amendment to Master Repurchase Agreement dated as of January 31, 2012 (as so
amended, the “Repurchase Agreement”).

B. The Seller and the Agent now desire to amend certain provisions of the
Repurchase Agreement as set forth herein.

AGREEMENT:

In consideration of the premises herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

Section 1. Definitions. Capitalized terms used and not otherwise defined in this
Amendment have the meanings specified in the Repurchase Agreement.

Section 2. Amendments. The Repurchase Agreement is hereby amended as follows:

2.1. Definitions. The definitions of “Balance Funded Rate,” “Buyers’ Margin
Percentage” and “Termination Date” in Section 1.2 of the Repurchase Agreement
are amended and restated in their respective entireties as follows:

“Balance Funded Rate” [not applicable].

“Buyers’ Margin Percentage” means:

(i) for Conforming Mortgage Loans, ninety-seven percent (97%); and

(ii) for Jumbo Mortgage Loans, ninety-five percent (95%).

Notwithstanding the foregoing, subject to the next sentence, for Conforming
Mortgage Loans that are FHA-insured, the Buyers’ Margin Percentage shall, as of
any date of determination, be as set forth in the table below



--------------------------------------------------------------------------------

based on the HUD Compare Ratio calculated as of the end of the most recent month
for which the Seller has furnished the certificate required by Section 16.3(c):

 

HUD Compare Ratio

   Buyers’ Margin Percentage

Less than or equal to 1.60 to 1.00

   97%

Greater than 1.60 to 1.00 but less than or equal to 1.80 to 1.00

   75%

Greater than 1.80 to 1.00 but less than or equal to 2.00 to 1.00

   50%

Greater than 2.00 to 1.00

   0%

Notwithstanding the foregoing, (a) any reduction to the Buyers’ Margin
Percentage contemplated by the preceding sentence shall be made only at the
option of the Agent exercisable on or after the first day following the delivery
of the applicable certificate, (b) subject to the following clause “(c),” during
the period before delivery of the certificate required by Section 16.3(c) for
the month ending September 30, 2012, the Buyers’ Margin Percentage for
FHA-insured Conforming Mortgage Loans shall be 97%, and (c) if the Seller has
not timely furnished the certificate required by Section 16.3(c) for any month,
then, at the option of the Agent, until the first day following the delivery of
such certificate for such month, the Buyers’ Margin Percentage for FHA-insured
Conforming Mortgage Loans shall be calculated as if the HUD Compare Ratio were
greater than 2.00 to 1.00.

“Termination Date” means the earlier of (a) September 20, 2013, or (b) the date
when the Buyers’ Commitments are terminated pursuant to this Agreement, by order
of any Governmental Authority or by operation of law.

2.2. The Buyers’ Commitment to Purchase. Section 2.1 of the Repurchase Agreement
is amended by deleting the phrase “through the Termination Date” as it appears
therein and substituting the phrase “through and including the Termination Date”
in lieu thereof.

2.3. LIBOR Floor. Section 5.1 of the Repurchase Agreement is amended by deleting
the phrase “3.75%” as it appears therein and substituting the phrase “3.25%” in
lieu thereof.

 

2



--------------------------------------------------------------------------------

2.4. Financial Officer’s Certificate. Section 16.3(c) of the Repurchase
Agreement is amended and restated in its entirety as follows:

(c) Financial Officer’s Certificate. Together with each of the monthly and
annual Financial Statements required by Sections 16.3(a), and 16.3(b) above, a
certificate of the Seller’s vice president-finance or other acceptable person in
the form of Exhibit C, among other things, (i) setting forth in reasonable
detail all calculations necessary to show (A) the HUD Compare Ratio and
(B) whether the Seller is in compliance with the requirements of Sections 17.12,
17.13, 17.14 and 17.15 of this Agreement or, if the Seller is not in compliance,
showing the extent of noncompliance and specifying the period of noncompliance
and what actions the Seller proposes to take with respect thereto and
(ii) stating that the terms of this Agreement have been reviewed by such officer
or under his or her supervision, and that he or she has made or caused to be
made under his or her supervision, a review in reasonable detail of the
transactions and the condition of the Seller during the accounting period
covered by such Financial Statements and that such review does not disclose the
existence during or at the end of such accounting period and that such officer
does not have knowledge of the existence as of the date of the Officer’s
Certificate of any Event of Default or Default or, if any Event of Default or
Default existed or exists, specifying the nature and period of its existence and
what action the Seller has taken, is taking and proposes to take with respect to
it.

2.5. HUD Compare Ratio. Section 17.18 of the Repurchase Agreement is amended and
restated in its entirety as follows:

       17.18. [Reserved.]

2.6. Compliance Certificate. Exhibit C to the Repurchase Agreement is amended
and restated in its entirety as set forth on Exhibit A hereto.

2.7. Approved Investors. Schedule AI to the Repurchase Agreement is amended and
restated in its entirety as set forth on Exhibit B hereto.

2.8. Eligible Loans. Schedule EL to the Repurchase Agreement is amended and
restated in its entirety as set forth on Exhibit C hereto.

Section 3. Conditions Precedent and Effectiveness. This Amendment shall be
effective as of the date first above written, upon the occurrence of the
following events:

3.1. delivery to the Agent of this Amendment duly executed by the Seller in a
quantity sufficient that the Agent and the Seller may each have a fully executed
original;

3.2. delivery to the Agent of a certificate of the corporate secretary of the
Seller certifying (a) that the resolutions adopted by the Seller’s board of
directors on November 18, 2005, authorizing execution, delivery and performance
of the credit facilities, remain in full force and effect and that no further
approval of the Seller’s board of directors is required in connection with the
execution, delivery, and performance of

 

3



--------------------------------------------------------------------------------

this Amendment, (b) as to the incumbency of the officers executing this
Amendment on behalf of the Seller, and (c) that there has been no change to the
Seller’s articles of incorporation or bylaws since copies of the same were
delivered to the Agent on or about November 12, 2008;

3.3. delivery to the Agent of a certificate of good standing certificate (or the
equivalent thereof) for the Seller in its jurisdiction of incorporation,
certified by the appropriate governmental official as of a recent date;

3.4. completed lien searches for the Seller satisfactory to the Agent;

3.5. delivery to the Agent of such other documents as it may reasonably request;
and

3.6. receipt by the Agent of payment of all unpaid legal fees and expenses
incurred by the Agent through the date of this Amendment in connection with the
Repurchase Agreement and this Amendment.

Section 4. Miscellaneous.

4.1. Ratifications. The terms and provisions of this Amendment shall modify and
supersede all inconsistent terms and provisions of the Repurchase Agreement and
the other Repurchase Documents, and, except as expressly modified and superseded
by this Amendment, the terms and provisions of the Repurchase Agreement and each
other Repurchase Document are ratified and confirmed and shall continue in full
force and effect.

4.2. Seller Representations and Warranties. The Seller hereby represents and
warrants that (a) the representations and warranties in Article 15 of the
Repurchase Agreement and in the other Repurchase Documents are true and correct
in all material respects with the same force and effect on and as of the date
hereof as though made as of the date hereof, and (b) after giving effect to this
Amendment, no Default or Event of Default has occurred and is continuing.

4.3. Survival. The representations and warranties made by the Seller in this
Amendment shall survive the execution and delivery of this Amendment.

4.4. Reference to Repurchase Agreement. Each of the Repurchase Documents,
including the Repurchase Agreement and any and all other agreements, documents,
or instruments now or hereafter executed and delivered pursuant to the terms
hereof or pursuant to the terms of the Repurchase Agreement as amended hereby,
is hereby amended so that any reference in such Repurchase Document to the
Repurchase Agreement refers to the Repurchase Agreement as amended and modified
hereby.

4.5. Applicable Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.

 

4



--------------------------------------------------------------------------------

4.6. Successors and Assigns. This Amendment is binding upon and shall inure to
the benefit of the Agent, the Buyers, the Seller, and their respective
successors and assigns, except that the Seller may not assign or transfer any of
its rights or obligations hereunder without the prior written consent of the
Agent.

4.7. Counterparts. This Amendment may be executed in one or more counterparts,
each of which when so executed shall be deemed to be an original, but all of
which when taken together shall constitute one and the same instrument.

4.8. Headings. The headings, captions, and arrangements used in this Amendment
are for convenience only and shall not affect the interpretation of this
Amendment.

4.9. ENTIRE AGREEMENT. THIS AMENDMENT AND THE OTHER REPURCHASE DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES HERETO AND THERETO WITH RESPECT
TO THE SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES HERETO
OR THERETO.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties have caused this Amendment to be executed as of
the date first written above.

SELLER AND SERVICER:

 

HOMEAMERICAN MORTGAGE CORPORATION, as Seller and Servicer By:  

/s/ John J. Heaney

Name:   John J. Heaney Title:   Senior Vice President and Treasurer Date:  
September 20, 2012

AGENT AND BUYER:

 

U.S. BANK NATIONAL ASSOCIATION,

as Agent and Buyer

By:  

/s/ Edwin D. Jenkins

Name:   Edwin D. Jenkins Title:   Senior Vice President Date:   September 19,
2012



--------------------------------------------------------------------------------

EXHIBIT A TO SIXTH AMENDMENT TO

MASTER REPURCHASE AGREEMENT

EXHIBIT C

TO Master Repurchase Agreement

FORM OF FINANCIAL OFFICER’S CERTIFICATE

OFFICER’S CERTIFICATE

AGENT:         U.S. Bank National Association

SELLER:         HomeAmerican Mortgage Corporation

SUBJECT PERIOD:                          ended                 , 20    

DATE:                     , 20    

This certificate is delivered to the Agent and the Buyers under the Master
Repurchase Agreement dated as of November 12, 2008 (as supplemented, amended or
restated from time to time, the “Current Repurchase Agreement”), among the
Seller, the Agent and the Buyers from time to time party thereto. Unless they
are otherwise defined in this request, terms defined in the Current Repurchase
Agreement have the same meanings here as there.

The undersigned officer of the Seller certifies to the Agent that on the date of
this certificate that:

1. The undersigned is an incumbent officer of the Seller, holding the title
stated below the undersigned’s signature below.

2. The Seller’s Financial Statements that are attached to this certificate were
prepared in accordance with GAAP (except that interim i.e., other than annual
Financial Statements exclude notes to Financial Statements and statements of
changes to stockholders’ equity and are subject to year-end adjustments) and
(subject to the aforesaid proviso as to interim Financial Statements) present
fairly the Seller’s financial condition and results of operations as of
             for that month (the “Subject Period”) and for the year to that
date.

3. The undersigned officer of the Seller supervised a review of the Seller’s
activities during the Subject Period in respect of the following matters and has
determined the following:

(a) except to the extent that a representation or warranty speaks to a specific
date, the representations and warranties of the Seller in the Current Repurchase
Agreement and the other Repurchase Documents are true and correct in all
material respects, other than the changes, if any, described on the attached
Annex A;

(b) no event has occurred which could reasonably be expected to have a
materially adverse effect on any of the Central Elements of the Seller;

 

A-1



--------------------------------------------------------------------------------

(c) the Seller has complied with all of its obligations under the Repurchase
Documents, other than the deviations, if any, described on the attached Annex A;

(d) no Event of Default has occurred that has not been declared by the Agent in
writing to have been cured or waived, and no Default has occurred that has not
been cured before it became an Event of Default, other than those Events of
Default and/or Defaults, if any, described on the attached Annex A; and

(e) the HUD Compare Ratio and compliance by the Seller with the financial
covenants in Sections 17.12, 17.13, 17.14 and 17.15 of the Current Repurchase
Agreement are accurately calculated on the attached Annex A.

 

HOMEAMERICAN MORTGAGE CORPORATION By:  

 

Name:  

 

Title:  

 

 

A-2



--------------------------------------------------------------------------------

ANNEX A TO OFFICER’S CERTIFICATE

1. Describe deviations from compliance with obligations, if any — clause 3(b) of
attached Officer’s Certificate — if none, so state:

2. Describe Defaults or Events of Default, if any — clause 3(c) of attached
Officer’s Certificate — if none, so state:

3. Provide the following calculations:

(a) Section 17.12. The Seller’s Adjusted Tangible Net Worth as of             
is $             (the minimum under Section 17.12 is $18,000,000.)

Adjusted Tangible Net Worth

 

Consolidated Assets:

   $                                 

Minus Debt:

   $                                 

Minus Contingent Indebtedness:

   $                                 

Minus Intangible Assets (including Capitalized Servicing Rights):

   $                                 

Minus Receivables from Affiliates:

   $                                 

ADJUSTED TANGIBLE NET WORTH:

   $                                 

(b) Section 17.13. The ratio of Seller’s Total Liabilities to Adjusted Tangible
Net Worth of the Seller on a consolidated basis with its Subsidiaries, measured
monthly is              to 1.0 (the maximum ratio under Section 17.13 is
8.00:1.00.)

 

A-3



--------------------------------------------------------------------------------

Leverage Ratio

 

Total Liabilities (excluding Qualified Subordinated Debt):

  

   $                        

Adjusted Tangible Net Worth:

  

   $                        

LEVERAGE RATIO:

              To 1      

(c) Section 17.14. The Seller’s GAAP net income for the twelve (12) consecutive
months ended             , 20     is $            (the minimum under
Section 17.14 is $1.00.)

(d) Section 17.15. The Seller’s liquidity (unrestricted cash, Cash Equivalents
and unused portion of the Purchase Value of the Purchased Loans), as of
            , 20     was $            (the minimum under Section 17.15 is
$8,000,000).

Liquidity

 

Unencumbered cash and cash equivalents:

   $                            

Plus Unused availability against Purchased Loans (Purchase Value – Purchase
Price):

   $                            

LIQUIDITY:

   $                            

(e) HUD Compare Ratio. The Seller’s HUD Compare Ratio, as of the month ended
            , 20    , is             to 1.00.

 

A-4



--------------------------------------------------------------------------------

4. Describe and give details regarding (i) notices received by Seller requesting
or demanding that Seller repurchase (or pay indemnity or other compensation in
respect of) Mortgage Loans previously sold or otherwise disposed of by the
Seller to any Approved Investor or other Person pursuant to any express or
implied repurchase or indemnity obligation as provided pursuant to Section 16.5,
and (ii) actual repurchase and indemnity payments made by Seller to any Person.

 

     9/30/2012    12/31/2012    3/31/2013    6/30/2013    9/30/2013

Loan Repurchase Requests

              

Reserve amount

                 

 

  

 

  

 

  

 

  

 

Loan Repurchase Requests (net)

                 

 

  

 

  

 

  

 

  

 

Reserve policy

              

Loan Repurchases

              

Reserve amount

                 

 

  

 

  

 

  

 

  

 

Loan Repurchases (net)

                 

 

  

 

  

 

  

 

  

 

Reserve policy

              

Loans Held for Investment

              

Reserve amount

                 

 

  

 

  

 

  

 

  

 

Loans Held for Investment (net)

                 

 

  

 

  

 

  

 

  

 

LHFI reserve policy

              

REO

              

Reserve amount

                 

 

  

 

  

 

  

 

  

 

REO (net)

                 

 

  

 

  

 

  

 

  

 

REO reserve policy

              

 

A-5



--------------------------------------------------------------------------------

EXHIBIT B TO SIXTH AMENDMENT TO

MASTER REPURCHASE AGREEMENT

SCHEDULE AI

TO MASTER REPURCHASE AGREEMENT

APPROVED INVESTORS

 

Investor

  

S&P CP Rating

  

Moody’s CP Rating

  

Related Parent Company

  

Product Eligibility

Colorado Housing and Finance Authority

   N/A    N/A       Conforming

Federal Home Loan Mortgage Corp. (Freddie Mac)

   N/A    N/A       Conforming

Federal National Mortgage Assoc. (FNMA)

   N/A    N/A       Conforming

Government National Mortgage Assoc. (GNMA)

   N/A    N/A       Conforming

JPMorgan Chase Bank

   A-1+    P-1    JPMorgan Chase &
Co.    Conforming/non-
conforming

U.S. Bank Home Mortgage

   A-1+    P-1    U.S. Bank National
Association    Conforming/non-
conforming

Wells Fargo Bank, N.A.

   A-1+    P-1    Wells Fargo & Co.    Conforming/non-
conforming

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C TO SIXTH AMENDMENT TO

MASTER REPURCHASE AGREEMENT

SCHEDULE EL

TO MASTER REPURCHASE AGREEMENT

ELIGIBLE LOANS

“Eligible Loans” means Single-family Loans that are amortizing Conforming
Mortgage Loans with original terms to stated maturities of thirty (30) years or
less and that satisfy all applicable requirements of this Agreement for
Conforming Mortgage Loans, and shall also mean Single-family Loans that are
Jumbo Mortgage Loans that otherwise meet all criteria for Eligible Loans set
forth on this Schedule EL and are not subject to a Disqualifier. Each Mortgage
Loan must be secured by a first priority Lien on its related Mortgaged Premises.
It may bear interest at a fixed interest rate, at a fluctuating interest rate or
at a fixed or fluctuating interest rate for part of its term followed,
respectively, by a fluctuating or fixed interest rate for the remainder of its
term. No Mortgage Loan shall be an Eligible Loan at any time:

(1) If the Mortgaged Premises securing it is a mobile home, manufactured
housing, or cooperative housing unit.

(2) That contains or is otherwise subject to any contractual restriction or
prohibition on the free transferability of such Mortgage Loan, all Liens
securing it and all related rights (other than Legal Requirements requiring
notification to its obligor(s) of any transfer of it or of its servicing or
administration), either absolutely or as security.

(3) If any of its owners-mortgagors is a corporation, partnership or any other
entity that is not a natural person or a trust for natural persons unless its
full payment when due is guaranteed by a natural person.

(4) If any of its owner-mortgagors is an Affiliate of a Seller or any of the
Seller’s or any such Affiliate’s directors, or appointed officers, unless all of
the following are true: (a) such Mortgage Loan is a Single-family Loan secured
by a first priority Lien on the related Mortgaged Premises, (b) the
owner-mortgagor occupies the Mortgaged Premises as a primary or secondary
residence, and (c) such Mortgage Loan will not cause the Aggregate Outstanding
Purchase Price of all Purchased Loans to such Affiliates, directors and officers
to exceed $1,000,000 and (d) no more than 30 days have elapsed since the
Purchase Date of such Mortgage Loan.

(5) Whose related Mortgaged Premises are not covered by a Hazard Insurance
Policy.

(6) That is a construction, rehabilitation or commercial loan. The Agent, Buyers
and Custodian may rely on a Seller’s representation and warranty that no
Purchased Loan is such a loan.

 

C-1



--------------------------------------------------------------------------------

(7) In the case of a Jumbo Mortgage Loan, (i) has a cumulative loan to value
ratio greater than 90%, (ii) has a FICO score less than 700, (iii) is not fully
documented as to income or asset values, (iv) is not eligible for purchase by
two Approved Investors with short-term unsecured obligations rated not lower
than A-1/P-1, (v) is not sold to an Approved Investor with short-term unsecured
obligations rated not lower than A-1/P-1, or (vi) has not been prior approved by
an Approved Investor for purchase except in cases where the Seller has delegated
underwriting guaranties for Mortgage Loans with an original principal balance up
to One Million dollars ($1,000,000).

(8) [Reserved.]

(9) That was originated more than thirty (30) days before its Purchase Date.

(10) That is In Default or ever was In Default.

(11) That contains any term or condition such that the repayment schedule
results in the outstanding principal balance increasing over time, rather than
amortizing, whether or not such Mortgage Loan is deemed to be an “option ARM”,
“negative amortization” or “graduated payment” loan. The Agent, the Buyers and
the Custodian may rely on a Seller’s representation and warranty that any
Mortgage Loan duly sold to the Buyers amortizes over time.

(12) In connection with the origination of which a policy of single-premium life
insurance on the life of a mortgagor, borrower or guarantor was purchased.

(13) That (i) is subject to the special Truth-in-Lending disclosure requirements
imposed by Section 32 of Regulation Z of the Federal Reserve Board (12 C.F.R. §
226.32) or any similar state or local Law relating to high interest rate credit
or lending transactions or (ii) contains any term or condition, or involves any
loan origination practice, that (1) has been defined as “high cost”, “high
risk”, “predatory”, “covered”, “threshold” or a similar term under any such
applicable federal, state or local law, (2) has been expressly categorized as an
“unfair” or “deceptive” term, condition or practice in any such applicable
federal, state or local law (or the regulations promulgated thereunder) or
(3) by the terms of such Law exposes assignees of Mortgage Loans to possible
civil or criminal liability or damages or exposes any Buyer or the Agent to
regulatory action or enforcement proceedings, penalties or other sanctions. The
Agent, Buyers and Custodian may rely on a Seller’s representation and warranty
that no Purchased Loan is such a loan.

(14) That a Seller or any Affiliate has previously warehoused with any other
Person, whether under a lending arrangement or an arrangement involving a sale
in contemplation of a subsequent further sale to (or securitization by) a
secondary mortgage market purchaser, whether with or without such Seller’s
having any conditional repurchase or other recourse obligation, and that was
rejected or became ineligible or disqualified to be lent against or purchased
and held by such other Person. The Agent, Buyers and Custodian may rely on a
Seller’s representation and warranty that no Purchased Loan is such a loan.

 

C-2



--------------------------------------------------------------------------------

(15) That a Seller or any Affiliate sold and transferred, or attempted to sell
and transfer, to any other Person; provided, that a Purchased Loan shall not
cease to be an Eligible Loan as a result of the return of such Purchased Loan by
an Investor to which it was shipped by the Custodian.

(16) In the case of a First Mortgage Loan, that has a loan to value ratio
greater than eighty percent (80%) unless such Mortgage Loan is guaranteed by VA
or is insured by FHA or private mortgage insurance provided by a provider
acceptable to the Agent.

(17) Except qualifying, FHA Loans and VA Loans, that has a Cumulative
Loan-to-Value Ratio greater than one hundred percent (100%).

(18) Unless all of a Seller’s right, title and interest in and to the Purchased
Loan is subject to a first priority perfected security interest in favor of the
Agent for the benefit of the Buyers subject to no other liens, security
interests, charges or encumbrances other than such Seller’s right to repurchase
the Purchased Loan hereunder.

(19) Unless all the representations and warranties set forth in this Agreement,
including, without limitation, Section 15.3 and Section 15.4 are true and
correct with respect to such Purchased Loan at all times on and after the
related Purchase Date.

(20) That is not covered by an Investor Commitment or Hedge Agreement.

 

C-3